Citation Nr: 1229094	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  98-15 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include post-traumatic stress disorder (PTSD), depression and anxiety disorder.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for residuals of a head injury, to include headaches.

5.  Entitlement to service connection for a respiratory disability.

6.  Entitlement to service connection for residuals of heat stroke.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The appellant had active duty for training (ACDUTRA) from March to April 1961 with subsequent service in the Air National Guard of New York and the Air Force Reserves until June 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to service connection for asthma, anxiety reaction, a neck injury, a back injury, and a head injury.  

An April 1998 rating decision found that new and material evidence had not been submitted sufficient to reopen claims of entitlement to service connection for asthma, anxiety disorder, residuals of a head injury, a neck condition, and a low back condition, and denied service connection for heat stroke residuals.

The April 1998 rating decision characterized the claims of entitlement to service connection for asthma, anxiety disorder, residuals of a head injury, and neck and low back conditions as whether new and material evidence had been submitted because an August 1995 rating decision had previously denied service connection for these conditions.  

The appellant was notified of the August 1995 rating decision by letter in September 1995; however, there was no indication that he was informed of his appellate rights.  Because the appellant did not receive notice of his appellate rights, the August 1995 rating decision remained open.  Parham v. West, 13 Vet. App. 59 (1999) (per curiam) (discussing In Matter of Fee Agreement of Cox, 10 Vet. App. 361, 375 (1997), vacated on other grounds, 149 F. 3d 1360 (Fed. Cir. 1998)).

The claims were remanded for further development in March 2005 and March 2007.

The Veteran submitted a statement dated July 31, 2012, in which he indicated that he wished to appear at a personal hearing, and that "I release [my previously appointed attorney] as my lawyer and representative."

In his July 2012 statement the Veteran requested a hearing.  Because the Board can fully grant the benefit sought with regard to four of the issues on appeal, those issues are being decided without a hearing.

The issues of entitlement to service connection for a respiratory disorder and for residuals of heat stroke are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A psychiatric disorder, diagnosed as major depression, anxiety and, most recently, PTSD, is related to ACDUTRA.

2.  A cervical spine disorder is related to ACDUTRA.

3.  A lumbar spine disorder is related to ACDUTRA

4.  Residuals of a head injury, to include headaches is related to ACDUTRA


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability to include PTSD, and anxiety disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002);
38 C.F.R. §§ 3.303 (2011).

2.  The criteria for service connection for a cervical spine disorder are met. 
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303.

3.  The criteria for service connection for a lumbar spine disorder are met. 
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303.

4.  The criteria for service connection for residuals of a head injury, to include headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in granting service connection for a psychiatric disability, cervical and lumbar spine disabilities, and residuals of a head injury, to include headaches, there are no further VCAA duties with regard to those claims.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Previously Issued RO decision

In a May 2010 letter to the Secretary of VA, the Veteran reported that he had called a VA information number and been informed that a portion of his claim had been granted in December 2009.

In June 2010, the Veteran submitted a copy of a December 2009 rating decision, granting him entitlement to service connection for PTSD; post traumatic headaches, as a residual of a head injury; lumbar spondylosis; anterolisthesis and degenerative disc disease and cervical spondylosis with degenerative disc disease.  In addition, the rating decision granted entitlement to special monthly compensation based on housebound criteria.  

In a letter dated in June 2010, the RO wrote to the Veteran that it had become aware that a VA Medical Center had informed him that he had been awarded a 100 percent service connected disability rating.  The RO told the Veteran that this notification was the result of incorrect information being placed in his record in the VA computer system.  In a deferred rating decision dated the same day, it was reported that a rating that had never been promulgated had nonetheless been generated in VA's record system.

In a statement dated in June 2010, the Veteran's representative reported that the December 2009 rating decision had been mailed to the Veteran on "June 4, 2009" (sic).  In a September 2010 letter she again asserted that VA had sent written notice of the December 2009 decision to the Veteran, but did not specify the date of the notice.

In Sellers v. Shinseki, No. 08-1758 (U.S. Vet. App. June 26, 2012), the United States Court of Appeals for Veterans Claims (Court) held that a rating decision sent to the Veteran and later determined by the RO to be a "draft decision" was actually binding.  The Court held that the determinative factor in whether a decision was promulgated was whether the Veteran had actually received the decision.  Sellers v. Shinseki, slip. op. at 16-17.  "Where a claimant demonstrates actual receipt of an RO decision and notice from either the RO or his representative, there is no question whether such notice is effective and binding on VA[.]"  Id., slip. op. at 16.

In the instant case, the Veteran received the December 2009 rating decision, as shown by the fact that he sent a copy of that decision to the RO and his representative reported that the Veteran was mailed a copy of the decision.  The rating decision contained notice of the actions taken.

In any event, service connection is warranted for a psychiatric disability, to include PTSD, anxiety and depression, for a lumbar spine disability, a cervical spine disability; and headaches.  

Having found that the December 2009 decision effectively granted service connection for psychiatric, lumbar spine, and cervical spine disabilities and residuals of a head injury; the Board could dismiss the appeals.  See 38 U.S.C.A. § 7105(d)(5) (West 2002) (providing that the Board may dismiss any appeal which fails to allege specific error in the determination being appealed).  

To clarify the disabilities that are service connected, and insure that the decisions granting service connection are implemented; the Board is adjudicating the claims for service connection for psychiatric, lumbar spine, and cervical spine disabilities and residuals of a head injury.

Service connection-laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a). In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA.

In the case of members of the National Guard, ACDUTRA means full-time duty under 32 U.S.C.A. § 503 (West 2002), among other sections. 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998). More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has claimed that he was beaten while on active duty for training, sustaining injuries to his neck, back and head, and that he was hospitalized for two weeks, and discharged from the service when released.  He also contends that he has a psychiatric disorder, to include anxiety and PTSD, as a result of the in-service assault.
 
Service connection - psychiatric disability to include PTSD, and anxiety disorder

Background 

An August 1964 letter from the Selective Service System notified the Veteran that he was classified as "4-F" in July 1964 on the basis of his Armed Forces Physical Examination at which time he was found not qualified by reason of anxiety reaction.

A March 1995 VA mental disorders examination report shows that the Veteran reported that he developed insomnia and anxiety while hospitalized in service.  Following his discharge, he continued to have anxiety, and underwent individual psychotherapy following service.  The Veteran had occasional short-lived jobs after ACDUTRA, but would quit because he was very tense.  He was diagnosed with generalized anxiety disorder.  This examiner did not provide a nexus opinion.  

A November 1996 VA medical record reflects that the Veteran was assessed as having generalized anxiety state.  February and March 1997 VA medical records show that the Veteran had generalized anxiety disorder due to trauma.  

A February 1998 letter from a private physician shows that he had been treating the Veteran, providing therapy and counseling, since 1981.  The Veteran had reported that he was severely beaten while in basic training in 1961 by a training sergeant because he was Jewish, and that he was hospitalized with injuries to his back, neck and head.  He reported that, following the incident, he experienced severe anxiety, panic attacks, sleep disorders and a history of not being able to succeed at anything.  He was unable to hold a job or function socially, because of his anxiety which brought on panic attacks.  The private physician noted that it was his professional opinion that the Veteran suffered from anxiety due to his traumatic experience of being beaten while in basic training.  The examiner noted that the Veteran was being treated for PTSD and depression.

An August 2003 VA medical record shows that the Veteran reported was referred for evaluation of PTSD symptoms due to his in-service victimization.  The examiner diagnosed possible PTSD-that the Veteran did not meet the full criteria for PTSD at that time-and depression.  A February 2005 VA medical records show that the Veteran was diagnosed with PTSD, based on his in-service trauma.  

An April 2005 VA outpatient evaluation reflects the Veteran's reports that, while he was on active duty, his sergeant found out that he was Jewish and he was harassed continuously being called ethnic slurs.  He had physical fights with both of them, and during one of the fights, he was injured severely and he ended up in the hospital with multiple injuries.  He developed severe anxiety due to the incident, and was discharged with a medical discharge after only four months.  The examiner noted that the Veteran had been treated since 1981 for post traumatic stress disorder symptoms, and diagnosed PTSD.  

A November 2005 letter from a VA examiner noted that the Veteran had participated in the outpatient PTSD program and had been treated in the mental health clinic.  The examiner stated that the Veteran was harassed in service due to his religion, and was ultimately assaulted and severely injured by a sergeant and spent two weeks in the hospital before being discharged.  The Veteran met the DSM-IV criteria for PTSD, in part due to the symptoms of flashbacks of the in-service assault.  

A February 2006 letter from this examiner reflected his opinion that the Veteran had PTSD symptoms as a direct consequence of the trauma and humiliations that he experienced during basic training.  VA medical records reflect ongoing treatment for PTSD, associated with his reported in-service trauma.  

A March 2006 VA mental disorders examination report shows that the Veteran contended that he was beaten in service.  Specifically, the Veteran reported that, after his training instructor found out that he was Jewish, he was harassed and eventually beaten.  He indicated that, when he was on the ground, his training instructor kicked him in the neck and the back repeatedly and he had to be hospitalized.  The examiner opined that it was at least as likely as not that the Veteran's PTSD had its onset during his active duty for training.  He noted that the traumatic incident had been repeatedly reported for many years, and that the Veteran had been consistent in his complaints.  

In a July 2006 statement, the Veteran noted the July 1946 determination from the selective service that determined he was not eligible, on the basis of his anxiety reaction, and reported that this finding was based on his military records, as he had not been examined since his discharge from service.  

July 2007, October 2008 and May 2009 letters from a VA examiner indicated that the Veteran had been beaten in service, because of his religious affiliation, and met the DSM-IV criteria for PTSD, related to this in-service trauma.  

In May 2008, the Veteran's cousin submitted a letter indicating that, prior to going into the service, the Veteran was very sociable and outgoing, but when he saw the Veteran after he was released from active duty, he was astonished at the change in the Veteran's personality.  The Veteran had become angry and isolated himself.   He also noted that the Veteran was unable to hold onto jobs.  

The Board remanded this case in March 2007, in part, to return the Veteran's clams file to the VA examiner who provided the March 2006 opinion obtain an opinion as to whether there was any evidence of behavior changes indicating that the claimed personal assault occurred.  An August 2009 VA opinion reflected that the examiner reviewed the Veteran's claims file, and found that there was evidence of behavior changes indicating that the claimed assault occurred.  

The examiner noted that the Veteran had not been able to work since he was 20 years old.  He also noted the statement from the Veteran's cousin, who reported his observations of the changed in the Veteran's behavior upon his return from service.  In addition, the examiner noted the statement from the Selective Service, in 1964, indicating that he was not eligible due to anxiety reaction.  Finally, the examiner acknowledged the treatment records in the claims file which "all indicate consistently psychiatric behavioral changes due to the Veteran's personal assault in the military."  

The examiner opined that there were certainly many behavioral changes indicating that the Veteran's claimed personal assault occurred.  The psychologist found that it was at least as likely as not that the behavioral changes, as outlined and indicated above, indicate that the personal assault reported by the Veteran occurred while he was in the military.  As such, the diagnosis of PTSD provided in the 2006 report was confirmed, with a notation of a traumatic beating in training while in the service, with interpersonal conflict and isolation.

Analysis 

The Veteran has a current psychiatric disorder, fulfilling one of the fundamental requirements for entitlement to service connection.  Brammer.   The essential issue in this case is whether the evidence shows that this disability is related to an incident in service.  The medical and lay evidence of record reflects that the Veteran's psychiatric disorder, which has been diagnosed an anxiety and, most recently, PTSD, is a result of his in-service assault.

The Veteran's reports of his in-service assault have been consistent throughout the lengthy appeals period of this case.  While medical documentation has not been available to substantiate the Veteran's claims, the August 2009 VA examiner noted that there was evidence of changed in behavior over the time period following the assault.  This type of evidence is to be considered to corroborate the Veteran's claim of an in-service assault.  38 U.S.C.A. § 3.304 (2011).  As such, with consideration of all of the evidence in the record, the Board finds that the Veteran's reports of this assault are credible.  

With the in-service assault considered to be established, it follows that entitlement to service connection for a psychiatric disability is warranted.  The Veteran's treating VA physician has offered repeated opinions that his psychiatric disability is a result of his in-service assault.  The August 2009 VA examiner provided a nexus between his psychiatric disability and the in-service incident, as well.  In addition, the evidence of record supports his claims of ongoing psychiatric symptoms since service.  As early as 1964, the Veteran was considered to have anxiety reaction by the Selective Service.  The Veteran has had a long history of treatment for his anxiety disorder and PTSD.  

As such, service connection for a psychiatric disability, variously diagnosed as major depression, anxiety and, most recently, PTSD, is granted. 

Service connection for cervical and lumbar spine disabilities

Background

A June 1993 MRI of the neck revealed central posterior disc herniation at the C5-C6 level, with impingement on the ventral surface of the cervical cord, and anterior bulging discs at C5-C6 and C6-C7.  A June 1993 MRI of the lumbar spine revealed anterior bulging discs at the L1-S1 levels, and posterior bulging discs at the L4-S1 levels with impingement on the ventral aspect of the thecal sac.

March 1995 VA examinations of the neck and lumbar spine reflect the Veteran's reports that he was abused and beaten by a tactical instructor.  March 1995 magnetic resonance imaging study (MRI) and X-ray of the cervical spine revealed moderate osteoarthritic changes, more pronounced on the lower cervical spine.  Contemporaneous X-rays of the lumbar spine revealed slight osteoarthritic changes.  

VA medical records from January 1994 through 1997 reflect the Veteran's ongoing complaints of back and neck pain, beginning in 1961.  The diagnosis was degenerative joint disease of the cervical/lumbar spine. 

VA medical records from July 2002 to May April 2011 reflect ongoing complaints of back and neck pain and treatment for degenerative joint disease.  A May 2005 VA X-ray of the cervical spine revealed C5-C7 degenerative changes with no fractures.

A June 2009 VA spine examination reflects the diagnoses of cervical spondylosis and degenerative disc disease and lumbar spondylosis, anteriorlisthesis and degenerative disc disease.  The examiner noted that he had performed an extensive review of the claims file, as well as taking an history of the Veteran and performing a thorough examination, and this his opinion was that the Veteran's cervical and lumbar spine disabilities are at least as likely as not service-connected.  

The examiner cited the fact that the Veteran has provided a very consistent history with positive findings on physical examination that are documented in the claims file back to 1993.  The examiner noted the Selective Service letter informing the Veteran of his 4-F status, and that the letter referred to anxiety reaction as the cause, and not neck or back pain.  However, by presumption, the examiner indicated that he would say that, if he had this anxiety, it was indicative of the fact that some incident occurred while he was in the service, limiting his service to only three months and that was unable to continue basic training.  

The examiner noted that the Veteran was able to give a very detailed history of the incidents of assault which occurred while in basic training, and that his reports had been consistent throughout the records that were available for review in the claims file.  While the examiner acknowledged that there were no service treatment records which documented the exact injuries to the neck and back, there were statements in the file that these records are not available because they were destroyed in a fire.  Additionally, the Veteran stated that he was unable to obtain his earlier treatment records from the chiropractor he saw for many years. 

In summary, the examiner stated, the Veteran gave a very consistent and long history of being treated for neck and back pain and a consistent history of the assault that occurred during basic training.  While this was not specifically documented, it appeared the examiner that presumption being granted by a 4-F status and also being unable to complete the basic training that some incident must have occurred.  His history and physical examination of the neck and back pain appear to be consistent with a very long history of chronic pain that is now shown to be moderately severe disabilities of degenerative disc disease, spondylosis and arthritic changes in the spine, as well as an anteriolisthesis in the lumbar spine.  The examiner concluded that it was at least as likely as not that the Veteran's cervical and lumbar spine disabilities were service-connected injuries.

Analysis 

Based upon the evidence of record, service connection is warranted for disabilities of the cervical and lumbar spine.  The Veteran has been diagnosed with cervical spondylosis and degenerative disc disease and lumbar spondylosis, anteriorlisthesis and degenerative disc disease, fulfilling one of the fundamental requirements for entitlement to service connection.  

As noted above, the evidence has supported the Veteran's contentions of an in-service assault, during which he sustained injuries to his back and neck.  Finally, the evidence includes a competent medical opinion linking the current cervical and lumbar spine disabilities with the in-service assault.  The August 2009 VA examiner found that it was at least as likely as not that these disabilities were related to the injuries the Veteran described as a result of his in-service assault. 

In addition, the medical evidence of record tends to support the Veteran's contentions of ongoing symptoms since his in-service assault.  Medical records beginning in 1993 show treatment for disabilities of the lumbar and cervical spine.  While these records reflect treatment beginning many years after his discharge from service, the Veteran has consistently contended that he has had neck and back pain since 1961.

As such, service connection is warranted for a lumbar spine disability and a cervical spine disability.

Entitlement to service connection--residuals of a head injury, to include headaches

Background

A March 1995 VA examination report shows that the Veteran reported chronic, daily headaches which were occipital to the front, and had started after his reported in-service beating in 1961.  The examiner diagnosed headaches, probably tension.

VA medical records from January 1994 through 1997 reflect complaints of headaches.  A June 2005 VA medical record shows that the Veteran complained of chronic headaches that had been present since 1961 after his head injury.  The examiner diagnosed tension type headaches with intermittent migraines.  VA medical records since that time reflect ongoing complaints of headaches since his 1961 in-service head injury and treatment for his headaches.

A July 2009 VA examination report reflects the Veteran's reports of a history of chronic headaches.  The Veteran indicated that he his headaches began when he was beaten and had a head injury that caused a brief loss of consciousness in 1961 while in the service.  The Veteran developed headaches two to three weeks after the incident.  

The examiner found that it was at least as likely as not that the Veteran's current headaches are related to his military service.  The examiner noted that, although there was no documentation of the hospitalization in the claims file, the Veteran had been consistent in his history of a beating during his military service, and there was documentation of ongoing headaches since military service.  



Analysis

Based on the evidence of record, entitlement to service connection for headaches, as residuals of an in-service head injury sustained in an assault, is warranted. 

The Veteran has been found to have a diagnosis of tension headaches, meeting one of the criteria for entitlement to service connection.  As the in-service incident has been established, the remaining issue is a nexus between the incident and his current headaches.  The August 2009 VA examiner found that it was at least as likely as not that the Veteran's current headaches are related to his military service.  

In support of the Veteran's claim, the Board notes that the evidence shows ongoing symptoms since his 1961 period of ACDUTRA.  The Veteran has consistently contended that his headaches began within a few weeks of the incident, and the medical evidence reflects diagnoses of tension headaches beginning in March 1995.  

As such, entitlement to service connection for headaches, as a residual of his in-service head injury, is granted.


ORDER

Service connection for a psychiatric disability to include PTSD, depression and anxiety disorder, is granted.

Service connection for a cervical spine disability is granted.

Service connection for a lumbar spine disability is granted.

Service connection for headaches, as a residual of a head injury, is granted.


REMAND

In his July 31, 2012 statement to the Board, he requested a personal hearing.  Although he did not explicitly specify the form of this hearing, because the request was addressed to the Board, it is presumed that he wanted a Board hearing.  His statement is accepted as a request for a hearing before a Veterans Law Judge at the RO.  The appellant has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2011).  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


